IN THE SUPREME COURT OF PENNSYLVANIA



 In the Matter of                         :   No. 2610 Disciplinary Docket No. 3
                                          :
                                          :   No. 236 DB 2018
 BRIAN JOSEPH SMITH                       :
                                          :   Attorney Registration No. 68911
                                          :
 PETITION FOR REINSTATEMENT               :   (Montgomery County)




                                       ORDER


PER CURIAM


       AND NOW, this 18th day of March, 2022, upon consideration of the parties’

responses to the Court’s rule to show cause dated January 6, 2022, the rule is made

absolute, and the Petition for Reinstatement is denied. Petitioner is directed to pay the

expenses incurred by the Board in the investigation and processing of the Petition for

Reinstatement. See Pa.R.D.E. 218(f).